Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4, 11, 12, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,848,782. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-4, 11, 12, 17, and 18 in the present application is encompassed by the scope of claims 1-4 of U.S. Patent No. 10,848,782.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne (US 20160227244 A1) in view of Lee (US 20070110325 A1).
Re claim 1, Rosewarne discloses a method for video decoding in a decoder, comprising:
identifying, in a memory for a current block of a picture, a memory space that stores previously reconstructed samples of a previously reconstructed block of the picture (Rosewarne: paragraph [0148], reference pictures stored in frame buffer module); 
reconstructing a current sub-block in the current block (Rosewarne: Fig. 4, decoding), including: 
identifying a reference sub-block in the picture (Rosewarne: Figs. 6-8, intra block copy procedure performed using sub-blocks), and 
determining whether the reference sub-block is valid according to a position of the current sub-block (Rosewarne: paragraph [0150], an intra block copy module 350 tests various block vectors to produce a reference block for the prediction unit (PU) 382). 
Rosewarne does not specifically disclose generating reconstructed samples of the current sub-block based on the reference sub-block in response to the reference sub-block being determined as valid; and overwriting, in the memory space, stored reconstructed samples of a collocated sub-block in the previously reconstructed block with the generated reconstructed samples of the current sub-block.  However, Lee discloses managing a memory so that old data is overwritten, but data that is required for later motion compensation procedures is not overwritten (Lee: paragraph [0034]).  Since Rosewarne and Lee relate to video coding, one of ordinary skill in the art at the time of filing would have found it obvious to combine the memory of Lee with the system of Rosewarne in order to facilitate reduced memory storage while also preserving data until it is needed (Lee: paragraph [0017]).
Re claim 4, Rosewarne discloses that
the current block has a size of 128 x 128 luma samples (Rosewarne: paragraph [0135]), and
the first one or more partitions of the current block includes four partitions each having a size of 64 x 64 luma samples (Rosewarne: paragraph [0135]).
Claim 11 recites the corresponding apparatus for implementing the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 11.  Accordingly, claim 11 has been analyzed and rejected with respect to claim 1 above.
Claim 16 recites the corresponding non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding causes the computer to perform the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 16.  Accordingly, claim 16 has been analyzed and rejected with respect to claim 1 above.

Allowable Subject Matter
Claims 2, 3, 5-10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482